DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged. 

Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/30/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
	
Claim Objections
Claims 8 and 13 are objected to because of the following informalities:  

Claims 8 and 13 include some words in parenthesis “(comprising a webpage or an application)”. These words have no effect on the claimed scope and should be removed. 

Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 4-8 and 11 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Kaszczuk et al. (US PG Pub. 2014/0122079, referred as Kaszczuk).

Kaszczuk discloses a text-to-speech (TTS) system that converts user selected network accessible contents (e.g., news or entertainment contents) into voice outputs (Abstract, Fig. 1, #114, [0047]). The converted speech may have various voice properties including male / female voice, different languages or different speeds ([0011], [0114], [0035], [0038]).  

	Regarding claim 1, Kaszczuk discloses a method of embodying an online media service having a multiple voice system ([0001], [0014] [0038], [0046-0047], a TTS system converts network accessible news into synthesized voices in a selected voice or language), the method comprising: 
a first operation of collecting preset online articles and content from a specific media site and displaying the online articles and content on a screen of a personal terminal ([0013-0014], [0047], network accessible news, sports, entertainment contents; [0033], user select a portion of contents (e.g., news, sports or entertainment content) on a display); 
a second operation of inputting a voice of a subscriber OR setting a voice of a specific person among voices that are pre-stored in a database ([0017], user input voice commands; [0044-0045], a user select a desired male / female voice; Note, although the cited reference meets both alternatives, the reference only needs ONE alternative); 
a third operation of recognizing and classifying the online articles and content ([0013-0014], different types of contents such as news, sports, and entertainment content; For news content, using a neutral voice and for sport and entertainment content, using more living sounding voice); 
a fourth operation of converting the classified online articles and content into speech ([0011], [0013-0014], converting contents such as news, sports into a selected voice; [0049], when a content has a conversation between two individuals, using different voices for each person); and 
a fifth operation of outputting the online articles and content using the voice of the subscriber OR the specific person, which is set in the second operation ([0011], [0013-0014], [0045], using different type voices for different types of contents, such news using the selected neural voice, sport content using more living sounding voice etc.; see [0049], a dialog between two persons, using different voices), 
wherein a voice is converted into a language of a selected country and is capable of being input and output ([0001], [0014], generating speech using different voice properties in a specified spoken language including English, French, Spanish or Portuguese).

	Regarding claim 4, Kaszczuk further discloses the fifth operation comprises selecting one or more of the online articles and content for all online articles and content, or for each section, keyword, article, news agency, latest news article, date, view count, degree of association, or headline, and outputting the one or more of the online articles and content using a preset voice ([0013-0014], user selects content to convert into voices; [0044-0045], voice can be selected by a user or automatically selected by the TTS system (meets the claimed “a preset voice”); Note, the cited reference only need to teach ONE alternative for limitations recited using “OR”). 

 	Regarding claim 5, Kaszczuk further discloses in consideration of a condition of the online articles and content classified in the fourth operation, setting a specific background sound among pre-stored background sounds and outputting the background sound together with the voice ([0015], [0022], [0051], output music together with generated voices from various contents; music is claimed “background sound”).
	
	Regarding claim 6, Kaszczuk further discloses in consideration of a condition of the online articles and content classified in the fourth operation, setting a specific intonation style among pre-stored intonation styles and outputting a voice ([0046], for technique articles, using appropriately somber or neural adult voices rather than children’s speech, Note, somber is a type of intonation style).


	Regarding claim 7, Kaszczuk further discloses the fifth operation comprises selecting one or more of the online articles and content for all online articles and content, or for each section, keyword, article, news agency, latest news article, date, view count, degree of association, or headline, and outputting the one or more of the online articles and content using a voice selected by a user ([0013-0014], user selects content to convert into voices; [0044-0045], voice can be selected by a user or automatically selected by the TTS system (meets the claimed “a preset voice”); Note, the cited reference only need to teach ONE alternative for limitations recited using “OR”). 

	Regarding claim 8, Kaszczuk further discloses various online content platforms (comprising a webpage or an application) comprising a common online newspaper and search portal use the first to fifth operations (Fig. 1, #114, #118, [0013], [0023]).

	Regarding claim 11, Kaszczuk further discloses wherein the fifth operation comprises selecting and adjusting a speed of an output voice by a user while the voice is output ([0014], [0035]).

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 3, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kaszczuk in view of NaturalReader (www.naturalreader.com, archived by www.archive.org, on 12/24/2018). 

Regarding claims 2, 3, 9 and 10, Kaszczuk discloses converting network accessible contents (e.g., news, sports, entertainment) into voices in different languages (Kaszczuk, [0011], [0013-0014], [0044-0045]). Kaszczuk does not discloses selling a voice file in an online store and does not explicitly disclose limitations recited these claims. 

NaturalReader is a website that a user could convert any text (e.g., online content in a web browser) into an audio output. A user could use a free version with limited voice choices and limited available, a user could pay a premium to buy more voice types and more available languages (Natural Reader, pages 3 and 6). The features of NatrualReader application corresponds to features defined by the dependent claims 2, 3, 9 and 10. The examiner notes “[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom.” In re Preda, 401 F.2d825, 826, 159 USPQ 342, 344 (CCPA 1968) (See MPEP 2144.01). 

Kaszczuk and NaturalReader are all dealing with converting text into speech. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to combine Kaszczuk’s teaching with NaturalReader’s teaching to sell different voice files with different languages in an online store. One having ordinary skill in the art would have been motivated to make such a modification so that a final user or subscriber could have more voice types in different languages.  

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kaszczuk in view of Kurzweil et al. (US PG Pub. 2010/0318362). 
Regarding claim 12, Kaszczuk discloses adjusting speed and other effect of voice. Kaszczuk does not EXPLICLTY mention “selecting and adjusting a volume of an output voice by a user while the voice is output.”

Kurzweil discloses generating narration of a text using different voices (Abstract). Kurzweil further discloses adjusting speech and volume of voice by a user (Kurzweil, [0026], [0033], [0037]). 

It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to combine Kaszczuk’s teaching with Kurzweil’s teaching to allow a user to adjust voice output volume. One having ordinary skill in the art would have been motivated to make such a modification to make output voice comfortable to listen. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kaszczuk. 

Kaszczuk discloses a could issue voice commands to activate an interface control or performing other user interface functions ([0017]). Kaszczuk does not explicitly mention “button”, however, a button is a type of user interface control. Kaszczuk discloses various online content platforms (comprising a webpage or an application) comprising a common online newspaper and search portal has a voice recognition user interface control installed therein for selecting the online articles and content, executing or stopping voice output, or executing a change command using a voice in the first to fifth operations ([0017], [0027], [0044-0049]).

It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Kaszczuk’s teaching to use a button as one of user interface control. One having ordinary skill in the art would have been motivated to make such a modification button, checkbox, or pulldown menu or other user control objects are very common in a user interface design. Since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods, and in the combination each element merely would have performed the same function as it did separately. “A combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR, 550 U.S. ___, 82 USPQ2d at 1395 (2007). One of ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The examiner discovered several relevant prior art references that are related to one or more concepts disclosed by the instant application. These references are included in the attached PTO-892 form for completeness of the record.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jialong He, whose telephone number is (571) 270-5359.  The examiner can normally be reached on Monday – Friday, 8:00AM – 4:30PM, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Pierre Desir can be reached on (571) 272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIALONG HE/Primary Examiner, Art Unit 2659